DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 17  are rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (US 2018/0127103) in view of Vondrell et al., hereinafter “Vondrell”, (US 2018/0305036).
Regarding claim 1, Cantemir discloses a power plant for a hybrid electric aircraft (Abstract, Cantemir), the power plant comprising: at least one electric propulsor (paragraph [0022], Fig. 1) having a nacelle housing a fan (3) for generating thrust for the aircraft, wherein the nacelle defines an air passage for ducting a stream of air drawn by the fan (Fig. 1); at least 
Cantemir fails to teach that the electric propulsor is supplied power via a generator. However, Vondrell discloses a hybrid electric aircraft having an electric propulsor (paragraph [0006], Vondrell) with a generator (56) for supplying power to the propulsor. It would have been obvious to one having ordinary skill in the art to include the generator taught by Vondrell in the invention of Cantemir in order to provide an additional source of power.
Regarding claim 2, Cantemir as modified by Vondrell, fails to teach that the at least one combustion engine comprises an internal combustion engine (ICE) having a variable volume combustion chamber. Examiner takes Official Notice that variable volume internal combustion engines are very well known in the art. It would have been obvious to one having ordinary skill in the art to use a variable volume internal combustion engine in order to increase fuel efficiency.
Regarding claim 3, Cantemir as modified by Vondrell teaches an electric power source / machine but fails to disclose a battery pack for supplying power to the at least one electric propulsor. Examiner takes Official Notice that battery packs are very well known in the art. It would have been obvious to one having ordinary skill in the art to use a battery pack to power the electric propulsor in order to provide a power source that’s interchangeable and allows for extended runtimes.
Regarding claim 4, Cantemir as modified by Vondrell teaches that the at least one combustion engine comprises a gas turbine engine and an internal combustions engine (ICE) (paragraph [0023], Cantemir), and wherein the heat exchanger is exposed to ambient air and is in heat exchange relationship with the generator, the battery pack and the ICE to dissipate combined heat therefrom into the ambient air (inherent in Cantemir as modified by Vondrell).
Regarding claims 6 – 17, the discussion of claims above is relied upon.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir as modified by Vondrell and further in view of Caruel (US 2016/0017751).
Regarding claim 5, Cantemir as modified by Vondrell fails to teach that the heat dissipated by the heat exchanger is routed to an inlet lip of the nacelle to perform a de-icing function. However, Caruel discloses that the heat dissipated by the heat exchanger is routed to an inlet lip of the nacelle of the at least one electric propulsor to perform a de-icing function (paragraph [0108] and Fig. 2). It would have been obvious to one having ordinary skill in the art to include this feature in the nacelle of Cantemir as modified by Vondrell since doing so would be a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642